Exhibit 10.1

TRANSACTION AGREEMENT

by and among

SOTHEBY’S HOLDINGS, INC.,

a Michigan corporation

and

THE INVESTORS LISTED ON EXHIBIT A

Dated as of September 7, 2005

 

 


--------------------------------------------------------------------------------



CONTENTS

 

Section

 

 

 

Page

1.

 

Definitions

 

1

2.

 

Conversion; Purchase and Sale

 

4

 

 

2.1

 

Voluntary Conversion and Purchase of Shares

 

4

 

 

2.2

 

Automatic Conversion

 

4

 

 

2.3

 

Closing; Closing Deliveries

 

4

3.

 

Representations and Warranties of the Investors

 

5

 

 

3.1

 

Organization

 

5

 

 

3.2

 

Authority Relative to this Agreement

 

5

 

 

3.3

 

No Conflict; Required Filings and Consents

 

6

 

 

3.4

 

No Commissions

 

6

 

 

3.5

 

Title to Shares

 

6

 

 

3.6

 

Litigation

 

6

 

 

3.7

 

No Agreements or Understandings

 

6

 

 

3.8

 

Private Placement

 

7

4.

 

Representations and Warranties of the Company

 

7

 

 

4.1

 

Organization

 

7

 

 

4.2

 

Authority Relative to this Agreement

 

8

 

 

4.3

 

No Conflict; Required Filings and Consents

 

8

 

 

4.4

 

Authorization of Conversion Shares

 

8

 

 

4.5

 

No Commissions

 

8

 

 

4.6

 

Litigation

 

8

 

 

4.7

 

Board Actions; Fairness Opinion

 

9

 

 

4.8

 

Listing of Shares

 

9

5.

 

Additional Agreements

 

9

 

 

5.1

 

Further Assurances

 

9

 

 

5.2

 

Press Releases

 

9

 

 

5.3

 

Standstill

 

9

 

 

5.4

 

Restrictions on Transfer

 

11

 

 

5.5

 

Composition of Board of Directors and Committees

 

11

 

 

5.6

 

Reporting

 

12

6.

 

Registration Rights

 

12

 

 

6.1

 

Demand Registration

 

12

 

 

6.2

 

Piggyback Registrations

 

13

 

 

6.3

 

Allocation of Shares to be Registered

 

14

 

 

6.4

 

Registration Procedures

 

14

 

 

6.5

 

Indemnification; Contribution

 

17

 

 

6.6

 

Registration Expenses

 

19

7.

 

Miscellaneous

 

20

 

 

7.1

 

Notices

 

20

 

 

7.2

 

Assignment; Binding Effect; No Third-Party Rights

 

21

 

 

7.3

 

Entire Agreement

 

21

 

 

7.4

 

Expenses

 

21

 

 

7.5

 

Waivers; Amendments

 

21

 

 

7.6

 

Reformation and Severability

 

21

 

 

7.7

 

Governing Law

 

22

 


--------------------------------------------------------------------------------



 

 

 

7.8

 

Consent to Jurisdiction

 

22

 

 

7.9

 

Waiver of Jury Trial

 

22

 

 

7.10

 

Counterparts

 

23

 

 

7.11

 

Construction

 

23

 

 

7.12

 

Specific Performance

 

23

 

 

7.13

 

Survival of Representations and Warranties

 

23

 

 

Exhibits

 

 

 

 

 

 

 

 

 

Exhibit A

 

Investors

 

 

 

 

 

 

 

Annexes

 

 

 

 

 

 

 

 

 

Annex I

 

Form of Conversion Notice

 

 

 

 

 


--------------------------------------------------------------------------------



TRANSACTION AGREEMENT

THIS TRANSACTION AGREEMENT is made and entered into as of September 7, 2005, by
and among:

(1)

SOTHEBY’S HOLDINGS, INC., a corporation organized under the laws of Michigan
(the Company); and

(2)

those investors set forth on Exhibit A (each an Investor, with each of A. Alfred
Taubman and Robert S. Taubman also being deemed an Investor (but it being
understood and agreed that neither A. Alfred Taubman nor Robert S. Taubman owns
any shares of Class B Stock or is exchanging any shares), and collectively, the
Investors).

RECITALS:

WHEREAS, the Investors collectively own beneficially and of record an aggregate
of 14,034,158 shares (the Shares) of Class B Common Stock, par value $0.10 per
share, of the Company (Class B Stock), each of which is convertible at the
option of the holder thereof into one share of Class A Limited Voting Common
Stock, par value $0.10 per share, of the Company (Class A Stock);

WHEREAS, the Company and the Investors desire to engage in a transaction in
which the Company and the Investors will exchange all Shares for a combination
of (1) 7,100,000 shares of Class A Stock and (2) U.S.$168,409,896 (the
Transaction);

WHEREAS, the Transaction shall be effected by means of (1) the conversion by
each Investor of a portion of the Shares held by such Investor into shares of
Class A Stock on a one-for-one basis in accordance with the terms of Article
III(2)(D) of the Company’s Third Amended and Restated Articles of Incorporation
(the Articles) and (2) the acquisition by the Company from each Investor of the
remainder of the Shares held by such Investor for cash, in each case, on the
terms and subject to the conditions set forth in this Agreement; and

WHEREAS, immediately following the completion of the Transaction, the
outstanding shares of Class B Stock will constitute less than fifty percent
(50%) of the aggregate voting power of all of the issued and outstanding shares
of Class A Stock and Class B Stock, and, as a result thereof, each then
outstanding share of Class B Stock will be automatically converted into one
share of Class A Stock without any action of the holder thereof pursuant to
Article III(2)(D) of the Articles.

NOW, THEREFORE, in consideration of and subject to the premises and the mutual
agreements, terms and conditions contained in this Agreement, the benefits to be
derived therefrom and other good and valuable consideration, the receipt and the
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.

DEFINITIONS

1.1

As used in this Agreement, the following terms used are defined as follows,
except where the context of this Agreement clearly indicates otherwise:

Affiliate of any Person means any other Person that (a) is controlled by such
first Person; (b) is controlled by another Person that also controls such first
Person; (c) controls such first Person; (d)

 

 

1

 


--------------------------------------------------------------------------------



in the case of an individual, is such Person’s spouse, parent or child; or (e)
is a trust of which such first Person or such first Person’s immediate family
member(s) is a beneficiary. For purposes hereof, the terms “control” and
“controlled” mean direct or indirect ownership of more than fifty percent (50%)
of the votes entitled to be cast in the election of directors or managers or the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise.

Agreement means this Transaction Agreement, by and among the Company and the
Investors, including the attached Exhibits and Annexes, as the same may, from
time to time, be modified, supplemented and amended.

Articles has the meaning ascribed to it in the third recital.

Blackout Period has the meaning ascribed to it in Section 6.1(b).

Claims has the meaning ascribed to it in Section 6.5(a).

Class A Stock has the meaning ascribed to it in the first recital.

Class B Stock has the meaning ascribed to it in the first recital.

Closing means the completion of the Transaction.

Closing Date means the date on which the Closing shall occur.

Code has the meaning ascribed to it in Section 5.6.

Company has the meaning ascribed to it in the preamble.

Consent means any approval, consent, authorization, waiver, notice, filing or
exemption to, from, or with respect to a specified action.

Conversion Notice has the meaning ascribed to it in Section 2.1.

Conversion Shares has the meaning ascribed to it in Section 2.1.

Converted Shares has the meaning ascribed to it in Section 2.1.

Demand Request has the meaning ascribed to it in Section 6.1 (a).

Effective Period has the meaning ascribed to it in Section 6.4(a)(iii).

Exchange Act has the meaning ascribed to it in Section 5.3.

Governmental Authority means any court, government or political subdivision or
department thereof, any governmental or regulatory body, board, bureau,
arbitrator or alternative dispute resolution body, administrative agency or
commission, securities exchange or other governmental agency or instrumentality
of competent jurisdiction.

Governmental Consent means a Consent of any Governmental Authority.

 

 

2

 


--------------------------------------------------------------------------------



Investor and Investors have the meanings ascribed to them in the preamble.

Law means any applicable international, foreign, national, provincial, state or
local (or other political subdivision) statute, law (including common law),
ordinance, order, rule, regulation or binding requirement of a Governmental
Authority.

Maximum Number has the meaning ascribed to it in Section 6.3.

Notice has the meaning ascribed to it in Section 7.1.

Participating Investor has the meaning ascribed to it in Section 6.4(a)(ii).

parties means the Company and the Investors, each of which being a party.

Person means any individual, firm, corporation, partnership, trust, joint
venture, Governmental Authority or other entity, and shall include any successor
(by merger or otherwise) of such entity.

Piggy-Back Registration has the meaning ascribed to it in Section 6.2.

Piggy-Back Request has the meaning ascribed to it in Section 6.2.

Proceeding means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Authority or arbitrator.

Purchased Shares has the meaning ascribed to it in Section 2.1.

Registrable Shares has the meaning ascribed to it in Section 6.1 (a).

Representatives means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, consultants,
equity partners or financial advisors or other Persons acting on behalf of such
Person.

SEC has the meaning ascribed to in Section 5.3.

Securities Act means the U.S. Securities Act of 1933, as amended.

Shares has the meaning ascribed to it in the first recital.

Transaction has the meaning ascribed to it in the second recital.

U.S.$ or U.S. Dollars means United States dollars.

1.2

In this Agreement:

 

(a)

words denoting persons shall include bodies corporate and unincorporated
associations of persons;

 

(b)

subject to Section 7.2, references to a party include references to the
successors or assigns (immediate or otherwise) of that party.

 

 

3

 


--------------------------------------------------------------------------------



2.

CONVERSION; PURCHASE AND SALE

2.1

Voluntary Conversion and Purchase of Shares

On the terms and subject to conditions of this Agreement, at the Closing, each
Investor shall (i) voluntarily convert that number of Shares set forth opposite
the name of such Investor on Exhibit A under the heading “Converted Shares” (the
Converted Shares) into shares of Class A Stock on a. one-for-one basis pursuant
to Article III(2)(D) of the Articles (the shares of Class A Stock issued upon
such conversion, Conversion Shares) by surrender at the Closing of certificates
representing the Shares to be so converted, if such Shares are certificated, and
a notice of conversion in the form of Annex I duly executed by such Investor (a
Conversion Notice) and (ii) sell, assign, transfer and deliver to the Company,
and the Company shall acquire from such Investor, that number of Shares set
forth opposite the name of such Investor on Exhibit A under the heading
“Purchased Shares” (the Purchased Shares), in exchange for cash in an amount
equal to that amount set forth opposite the name of such Investor on Exhibit A
under the heading “Purchase Amount.”

2.2

Automatic Conversion

Each of the parties acknowledges and agrees that the Transaction will result in
the automatic conversion of each share of Class B Stock outstanding immediately
after the Closing into one share of Class A Stock, without any action by the
holder thereof, pursuant to Article III(2)(D) of the Articles.

2.3

Closing; Closing Deliveries

(a)

The Closing shall take place on the date of this Agreement at a time mutually
agreed by the parties at the offices of Allen & Overy LLP, 1221 Avenue of the
Americas, New York, New York 10020.

(b)

At the Closing:

 

(i)

the Company shall deliver to each Investor:

 

(A)

one of more certificates representing the Conversion Shares into which such
Investor has converted Shares, which certificates shall be in definitive form
and registered in the name of such Investor as set forth on Exhibit A, and shall
bear a legend substantially in the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ACQUIRED IN A TRANSACTION
THAT WAS NOT REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER
THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF
EXCEPT (1) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT OR LAWS AND (2) IN COMPLIANCE WITH THE
PROVISIONS OF THE TRANSACTION AGREEMENT, DATED AS OF SEPTEMBER 7, 2005, BY AND
AMONG SOTHEBY’S HOLDINGS, INC. (THE COMPANY) AND THE INVESTORS

 

 

4

 


--------------------------------------------------------------------------------



LISTED ON EXHBIT A THERETO (A COPY OF WHICH IS ON FILE WITH THE COMPANY).

 

(B)

by wire transfer to the bank account(s) set forth opposite of name of such
Investor on Exhibit A, immediately available funds in U.S. dollars in an amount
equal to that amount set forth opposite the name of such Investor on Exhibit A
under the heading “Purchase Amount;” and

 

(ii)

each Investor shall deliver to the Company one or more certificates representing
the number of Shares set forth opposite the name of such Investor on Exhibit A,
if such Shares are so certificated, together with a duly executed Conversion
Notice with respect to such Investor’s Converted Shares, and, if applicable,
duly executed stock powers, endorsed in blank, with appropriate transfer tax
stamps, if any, affixed, with respect to such Investor’s Purchased Shares.

3.

REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

Each Investor, severally and not jointly, hereby represents and warrants to the
Company that the representations and warranties set forth in this Article 3 are
true and correct on the date of this Agreement.

3.1

Organization

Such Investor (other than any Investor who is a natural person) is duly
organized, validly existing and (if the concept is applicable) in good standing
under the laws of its jurisdiction of organization, has the requisite power and
authority to own, operate and lease its properties and to carry on its business
as it is now being conducted. Such Investor (other than any Investor who is a
natural person) is duly qualified to do business in each jurisdiction in which
the nature of its business or the properties owned, operated or leased by it
makes such qualification necessary, except where the failure to be so qualified
would not adversely affect the ability of such Investor to consummate the
Transaction or result in material penalties.

3.2

Authority Relative to this Agreement

Such Investor has all necessary power and authority to enter into this Agreement
and to carry out its obligations under this Agreement. The execution and
delivery by such Investor (other than any Investor who is a natural person) of
this Agreement and the consummation of the Transaction have been duly authorized
and all other proceedings on the part of such Investor necessary to authorize
this Agreement and the Transaction have been taken. This Agreement has been duly
executed and delivered by such Investor, and assuming the due authorization,
execution and delivery by the Company, constitutes a legal, valid and binding
obligation of such Investor, enforceable in accordance with its terms. If such
Investor is married and such Investor’s Shares constitute community property, or
spousal or other approval is otherwise required for this Agreement to be legal,
valid and binding, this Agreement has been authorized, executed and delivered
by, and constitutes a legal, valid and binding obligation of, such Investor’s
spouse. No trust of which such Investor is trustee requires the consent of any
beneficiary thereof to the execution and delivery of this Agreement.

 

 

5

 


--------------------------------------------------------------------------------



3.3

No Conflict; Required Filings and Consents

(a)

The execution, delivery and performance of this Agreement by such Investor do
not (i) conflict with or violate the charter or other organizational document of
such Investor (other than any Investor who is a natural person), (ii) conflict
with or violate any Law or order applicable to such Investor or (iii) breach or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in any loss of any
material benefit under, or the creation of a lien on any of such Investor’s
assets pursuant to, any note, bond, mortgage, indenture, contract, agreement,
lease, permit or other instrument or obligation to which such Investor is a
party, except in the case of clause (iii) as would not adversely affect the
ability of such Investor to consummate the Transaction or result in material
penalties.

(b)

The execution, delivery and performance by such investor of this Agreement do
not require any

Governmental Consent to be obtained by such Investor.

3.4

No Commissions

Other than Goldman, Sachs & Co., the fees of which shall be paid by the
Investors, no Person has or will have, as a result of the Transaction, any
right, interest or valid claim against or upon any party for any commission, fee
or other compensation as a finder or broker because of any act or omission by
such Investor or any of its Representatives.

3.5

Title to Shares

Such Investor is the record and beneficial owner of, or is the trustee of a
trust that is the record holder of, and the beneficiaries of which are the
beneficial owners of, and has good and marketable title to, that number of
Shares set forth opposite the name of such Investor on Exhibit A. Such Investor
does not own, beneficially or of record, any securities of the Company ether
than such Shares or as set forth on Schedule 3.5. The Transaction will not
constitute a violation of any preemptive, preferential or first refusal rights
enforceable against such Investor. Upon delivery to the Company at Closing of
certificates, if such Purchased Shares are certificated, representing such
Investor’s Purchased Shares, duly endorsed by such Investor for transfer to the
Company, and upon such Investor’s receipt of the applicable purchase price
therefor, the Company will acquire all of such Investor’s rights and interests
in such Investor’s Purchased Shares, free of any adverse claim on title to such
Shares.

3.6

Litigation

There are not any (i) Proceedings pending or, to the knowledge of such Investor,
threatened against or affecting such Investor or any of its Affiliates or (ii)
investigations by any Governmental Authority that are pending or, to the
knowledge of such Investor, threatened against or affecting such Investor or any
of its Affiliates that, in either case, would, individually or in the aggregate,
adversely affect the ability of such Investor to consummate the Transaction.

3.7

No Agreements or Understandings

Such Investor is not a party to any contract, arrangement, understanding or
relationship (legal or otherwise) with any other Person (including any other
Investor) with respect to any securities of the Company, including but not
limited to transfer or voting of any securities of the Company,

 

 

6

 


--------------------------------------------------------------------------------



finder’s fees, joint ventures, loan or option arrangements, puts or calls,
guarantees of profits, division of profits or loss or the giving or withholding
of proxies, or the proceeds and Conversion Shares to be received pursuant to the
Articles and this Agreement.

3.8

Private Placement

(a)

Such Investor is acquiring the Conversion Shares for its own account, for
investment and not with a view to the resale or distribution thereof in
violation of any applicable Law.

(b)

Such Investor understands that the Conversion Shares will be issued in a
transaction exempt from the registration or qualification requirements of the
Securities Act and any applicable state securities Laws, and that the Conversion
Shares must be held indefinitely unless a subsequent disposition thereof is
registered or qualified under the Securities Act and such Laws or is exempt from
such registration or qualification.

(c)

Such Investor:

 

(i)

has been furnished with or has had full access to all the information that it
considers necessary or appropriate to make an informed investment decision with
respect to the Conversion Shares and the Transaction and that it has requested
from the Company;

 

(ii)

has had an opportunity to discuss with the management of the Company the
intended business and financial affairs of the Company and to obtain information
(to the extent the Company possessed such information or could acquire it
without unreasonable effort or expense) necessary to verify any information
furnished to it or to which it had access;

 

(iii)

can bear the economic risk of an investment in the Conversion Shares
indefinitely and a total loss in respect of such investment, and has such
knowledge and experience in business and financial matters so as to enable it to
understand and evaluate the risks of and form an investment decision with
respect to its investment in the Company and to protect its interests in
connection with such investment; and

 

(iv)

has made the decision to engage in the Transaction based on its review of all
information that it deems relevant and has not relied on any advice,
recommendation or information provided by the Company’s financial advisor or
that of the Special Committee of the Company’s Board of Directors.

4.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to each Investor that the
representations and warranties set forth in this Article 4 are true and correct
on the date of this Agreement.

4.1

Organization

The Company is a corporation duly organized, validly existing and in good
standing under the 1aws of Michigan and has the requisite corporate power and
authority to own, operate and lease its properties and to carry on its business
as it is now being conducted. The Company is duly qualified to do business in
each jurisdiction in which the nature of its business or the properties owned,
operated or leased by it makes such qualification necessary, except where the
failure to be

 

 

7

 


--------------------------------------------------------------------------------



so qualified would not adversely affect the ability of the Company to consummate
the Transaction or result in material penalties.

4.2

Authority Relative to this Agreement

The Company has all necessary corporate power and authority to enter into this
Agreement and to carry out its obligations under this Agreement. The execution
and delivery by the Company of this Agreement and the consummation of the
Transaction have been duly authorized and all other corporate proceedings on the
part of the Company necessary to authorize this Agreement and the Transaction
have been taken. This Agreement has been duly executed and delivered by the
Company, and, with respect to each Investor, assuming the due authorization,
execution and delivery by such Investor, constitutes a legal, valid and binding
obligation of the Company, enforceable by such Investor in accordance with its
terms.

4.3

No Conflict; Required Filings and Consents

(a)

The execution, delivery and performance of this Agreement by the Company do not
(i) conflict with or violate the charter or other organizational document of the
Company, (ii) conflict with or violate any Law or order applicable to the
Company or (iii) breach or constitute a default (or an event which with notice
or lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
any loss of any material benefit under, or the creation of a lien on any of the
Company’s assets pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, permit or other instrument or obligation to which the Company
is a party, except in the case of clause (iii) as would not adversely affect the
ability of the Company to consummate the Transaction or result in material
penalties.

(b)

The execution, delivery and performance by the Company of this Agreement do not
require any Governmental Consent to be obtained by the Company.

4.4

Authorization of Conversion Shares

The Conversion Shares have been duly authorized for issuance and when issued and
delivered by the Company in accordance with the terms of this Agreement will be
validly issued and fully paid and nonassessable. Such issuance will not
constitute a violation of any preemptive, preferential or first refusal rights
enforceable against the Company.

4.5

No Commissions

Other than Banc of America Securities LLC and Bear, Stearns & Co., Inc. (in the
case of Bear, Stearns & Co., Inc., on behalf of the Special Committee of the
Board of Directors), the fees of which shall be paid by the Company, no Person
has or will have, as a result of the Transaction, any right, interest or valid
claim against or upon any party for any commission, fee or other compensation as
a finder, or broker because of any act or omission by the Company, its Board of
Directors or any committee thereof or any of their respective Representatives.

4.6

Litigation

There are not any (a) Proceedings pending or, to the knowledge of the Company,
threatened against or affecting the Company or any of its Affiliates or (b)
investigations by any

 

 

8

 


--------------------------------------------------------------------------------



Governmental Authority that are pending or threatened against or affecting the
Company or any of its Affiliates that, in either case, would, individually or in
the aggregate, adversely affect the ability of the Company to consummate the
Transaction.

4.7

Board Actions; Fairness Opinion

The Board of Directors of the Company, at a meeting duly called and held and at
which a quorum was present throughout, upon the recommendation of a Special
Committee of the Board of Directors (which Special Committee included only
directors who were not Investors or Affiliates of Investors), has adopted a
resolution approving and adopting this Transaction Agreement and the
transactions contemplated thereby, including the Transaction. The Special
Committee of the Board of Directors of the Company has received the opinion of
Bear, Stearns & Co., Inc., dated the date hereof, to the effect that the
aggregate Purchase Amount and the aggregate Conversion Shares taken together to
be paid and issued to the Investors is fair, from a financial point of view, to
the holders of Class A Stock immediately before and immediately after
consummation of the transactions contemplated by the Agreement and to the
Company (excluding, in all cases the Investors). The Board of Directors has
taken all such steps as required to cause the transactions contemplated hereby,
including the Transaction with respect to each Person that is or will be subject
to the reporting requirements of Section 16(a) of the Exchange Act with respect
to the Company to be exempt under Rule 16b-3 promulgated under the Exchange Act.

4.8

Listing of Shares

The Conversion Shares are listed for trading on the New York Stock Exchange.

5.

ADDITIONAL AGREEMENTS

5.1

Further Assurances

 

Each party shall do and perform or cause to be done and performed all such
further acts and things and shall execute and deliver all such other agreements,
certificates, instruments and documents as any other party reasonably may
request in order to carry out the intents and accomplish the purposes of this
Agreement and the consummation of the Transaction.

5.2

Press Releases

The initial press release announcing the Transaction shall be in the form
mutually agreed by the Company and the Investors (acting jointly through Robert
S. Taubman), and the Company and the Investors (acting jointly through Robert S.
Taubman) shall use reasonable efforts to coordinate and agree, prior to the
issuance or release thereof, upon any additional public announcement relating to
the Transaction, except to the extent such announcement is, based on the advice
of counsel, required by Law or stock exchange regulation, and in all cases any
such announcement shall be consistent with the reporting provided for in Section
5.6.

5.3

Standstill

Each Investor agrees that until the earlier of the (a) fourth anniversary of the
date of this Agreement or (b) 30 days after the date on which (i) the Investors,
together with their Affiliates, own (beneficially and of record), in the
aggregate, securities representing less than ten percent (10%) of the total
voting power of all issued and outstanding securities of the Company and (ii)

 

 

9

 


--------------------------------------------------------------------------------



no Affiliate of any Investor is a member of the board of directors of the
Company (provided, however, that if such 30th day would otherwise occur on or
before the second anniversary of the date of this Agreement, such 30th day
referred to this clause (b) shall not be deemed to occur until such second
anniversary), neither such Investor nor any of its controlled Affiliates
(including all Affiliates of such Investor who are natural persons) shall,
unless requested to do so by the Company in writing, (A) in any manner acquire,
agree to acquire or make any proposal to acquire, directly or indirectly, alone
or in concert with others, ownership (beneficial or otherwise) of, or the
ability to control or vote, any securities (other than those acquired in
consideration of service as a directors of the Company) or property of the
Company or any of its subsidiaries not otherwise owned or controlled as of the
consummation of the Transaction (provided, however, that the foregoing shall not
prohibit such Persons from acquiring an aggregate of less than one percent (1%)
of the then outstanding shares of Class A Stock by means of open market
purchases in any 360 day period; provided, further, that in no event shall the
Investors acquire any additional shares of Class A Stock if, after giving effect
to such acquisition, such Persons’ aggregate holdings of shares of Class A Stock
would exceed fifteen percent (15%) of the then outstanding shares of Class A
Stock), (B) propose to enter into, or seek to effect, directly or indirectly,
alone or in concert with others, any merger, consolidation, recapitalization,
reorganization or business combination involving the Company or any of its
subsidiaries or to purchase, directly or indirectly, alone or in concert with
others, a material portion of the business or assets of the Company or any of
its subsidiaries, (C) make, or in any way participate, directly or indirectly,
in any “solicitation” of “proxies” (as such terms are used in the proxy rules of
the Securities and Exchange Commission (SEC)) to vote or written consents, or
seek to advise or influence (except in the capacity of a member of the Board of
Directors of the Company or any committee thereof) any person with respect to
the voting of, or the execution of a written consent in respect of any voting
securities of the Company or any of its subsidiaries, (D) grant a proxy with
respect to any voting securities of the Company to any Person other than an
officer or agent of the Company or execute any written consent in lieu of a
meeting of the holders of voting securities of the Company, (E) form, join or in
any way participate in a “group” (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the Exchange Act)) with respect to
any voting securities of the Company or any of its subsidiaries except as may
currently be the case, (F) except as contemplated hereby, initiate or propose
any security holder proposal, or seek election to or seek to place a
Representative or other Affiliate or nominee on the Board of Directors of the
Company or seek the removal of any member of the Board of Directors of the
Company, (G) otherwise act, alone or in concert with others, to seek to control
or influence the management, Board of Directors or business, operations or
policies of the Company (other than solely by virtue of representation on the
Board of Directors of the Company or the exercise of voting rights of any Class
A Shares in accordance with this Agreement), (H) disclose any intention, plan or
arrangement inconsistent with the foregoing or (I) advise, assist or encourage
any other persons in connection with any of the foregoing, including by publicly
disclosing a willingness or desire to have any other Person engage in any of the
transactions or actions described in this Section 5.3. Each Investor also agrees
(on behalf of itself and its controlled Affiliates) during such period not to
(x) request the Company (or its directors, officers, employees or agents),
directly or indirectly, to amend or waive any provisions of this Section 5.3
(including this sentence), or (y) take any action that would reasonably be
expected to require the Company to make a public announcement regarding the
possibility of any of the transactions of t he Company or actions described in
this Section 5.3.

 

 

10

 


--------------------------------------------------------------------------------



5.4

Restrictions on Transfer

Prior to the second anniversary of the date of this Agreement, no Investor
shall, except as may be permitted pursuant to the last sentence of this Section
5.4, (a) directly or indirectly offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant for the sale of, lend or otherwise dispose of or
transfer, by gift or otherwise, or in any way encumber any shares of the capital
stock of the Company owned or controlled by it or its controlled Affiliates
(including all Affiliates of such Investor who are natural persons) (or
securities issued in respect thereof) or securities convertible or exchangeable
or exercisable for or repayable with such capital stock (or securities issued in
respect thereof), except to an Affiliate or family member of such Investor in
connection with tax- or estate-planning (provided that promptly following any
such permitted transfer, the transferee shall execute and deliver to the Company
an appropriate document in form and substance reasonably satisfactory to the
Company confirming that such transferee takes such capital stock subject to all
terms and conditions of this Agreement to the same extent as its transferor was
bound); provided that an Investor or its controlled Affiliates may pledge such
shares or securities to a bona fide financial institution in connection with a
bona fide loan made by such institution (provided, further, that upon any
foreclosure of such pledge, such institution shall take such shares or
securities subject to all restrictions contained in this Section 5.4, but only
for a period ending on the earlier of (1) 180 days following receipt by the
Company of notice of such foreclosure or (2) the second anniversary of the date
of this Agreement), or (b) enter into any swap or any other agreement or
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of any such shares of capital stock (or any
securities issued in respect thereof), whether any such swap or transaction is
to be settled by delivery of such capital stock (or any securities issued in
respect thereof) or other securities, in cash or otherwise. Any purported action
by any Investor in violation of this Section 5.4 shall be null and void.
Notwithstanding the foregoing, the Investors and their controlled Affiliates
shall be permitted to sell shares of Class A Stock provided that the aggregate
number of shares of Class A Stock sold for the account of all the Investors and
their Affiliates, together with the aggregate number of shares of Class A Stock
sold for the account of all the Investors and their Affiliates within the
preceding three months, does not exceed the greater of (i) one percent of the
shares of Class A Stock outstanding as shown by the most recent report or
statement published by the Company, or (ii) the average weekly reported volume
of trading in shares of Class A Stock on all national securities exchanges
and/or reported through the automated quotation system of a registered
securities association during the four calendar weeks preceding the date of
receipt of the order to execute the transaction by the broker or the date of
execution of the transaction directly with a market maker, or (iii) the average
weekly volume of trading in shares of Class A Stock reported through the
consolidated transaction reporting system, contemplated by Rule 11 Aa3-1 under
the Exchange Act during the four-week period specified in the preceding clause
(ii), and provided further that any such sale is in accordance with applicable
law.

5.5

Composition of Board of Directors and Committees

Concurrently with the execution and delivery of this Agreement, Robert S.
Taubman shall tender his written resignation, effective as of the Closing, from
both the Executive Committee and the Nominating and Governance Committee of the
Board of Directors (it being understood that Mr. Taubman shall not be required
to resign from the Board of Directors or the Compensation Committee thereof or
as Chairman of the Compensation Committee. In addition, each Investor agrees not
to initiate, propose, vote in favor of or otherwise support, or induce or
attempt to induce any other person to initiate, propose, vote in favor of or
otherwise support, the nomination

 

 

11

 


--------------------------------------------------------------------------------



or election of Jeffrey H. Miro or any Affiliate of any shareholder of the
Company to the Board of Directors, unless such person is nominated by the Board
of Directors of the Company or any committee thereof.

5.6

Reporting

The parties hereto intend that (a) the Transaction shall constitute a tax-free
reorganization under section 368(a)(l)(E) of the Internal Revenue Code of 1986,
as amended (the Code), in which the Shares are exchanged for a combination of
Class A Stock and cash, and (b) this Agreement shall constitute a “plan of
reorganization” as that term is used in Sections 354 and 361 of the Code. The
Company shall report the Transaction for federal income tax purposes, and all
other purposes, as such a tax-free reorganization under section 368(a)(l)(E) of
the Code and shall not treat or report any of the cash paid for Shares as a
dividend.

6.

REGISTRATION RIGHTS

6.1

Demand Registration

(a)

Any Investor or Investors may at any time following the second anniversary of
the date of this Agreement require the Company to file a registration statement
under the Securities Act in respect of all or a portion of the Registrable
Shares (as defined below) owned by such Investors (provided that (i) such
request covers either (A) Registrable Shares with a market value on the date of
such request of not less than U.S.$75 million, or (B) not less than (1) 3.5
million Registrable Shares, in the case of the first Demand Request, or (2) all
remaining Registrable Shares (provided that such amount is greater than 750,000
shares), in the case of the second Demand Request, (ii) the Company shall not be
obligated to file a registration statement relating to any request under this
Section 6.1 (a) within a period of 180 days after the effective date of any
other registration statement relating to any request under this Section 6.1 (a)
and (iii) the Investors shall not be entitled to require the Company to effect
more than two requested registrations pursuant to this Section 6.1 (a))
(provided that any registration statement filed at the request of an Investor
pursuant to this Section 6.1 (a) will not count as a Demand Request unless
effectiveness is maintained until the earlier of the completion of the offering
and the date that is 90 days following the effective date of such registration
statement), by delivering to the Company a written notice stating that such
right is being exercised, specifying the number of Registrable Shares to be
included in such registration and describing the intended method of distribution
thereof (a Demand Request). Upon receipt of a Demand Request, the Company shall
provide written notice of such Demand Request to each Investor that has not
signed such Demand Request. Upon the written election of any such Investor,
given within ten business days following the receipt by such Investor of any
such written notice from the Company (which election shall specify the number of
Registrable Shares intended to be disposed of by such Investor), the Company
shall include such Registrable Shares in such registration statement. In
connection with any registration pursuant to this Section 6.1, the Company and
the Participating Investors will consult and cooperate with each other to
determine the appropriate form of such registration and related marketing of the
Registrable Shares; provided, however, that unless otherwise agreed by the
Company and the Participating Investors, any such registration and the manner of
marketing Registrable Shares shall be in the form of a fully underwritten
offering; it being understood that nothing contained in this sentence shall in
any way affect or prejudice the rights and obligations of the Investors and the
Company under Section 6.4. Registrable Shares means (x) Conversion Shares, (y)
any other shares of Class A Stock held by Investors as of the consummation of
the Transaction and (z) any securities that may be issued in respect of (x) and

 

 

12

 


--------------------------------------------------------------------------------



(y), provided that such shares of Class A Stock shall cease to be Registrable
Shares as soon as such shares (i) have been sold or otherwise disposed of
pursuant any registration statement, (ii) have otherwise been sold, transferred
or otherwise disposed of by any Investor other than to an Affiliate or (iii)
have ceased to be outstanding.

(b)

Notwithstanding anything in this Agreement to the contrary, the Company shall be
entitled to postpone and delay for reasonable periods of time not to exceed 60
consecutive days in the case of any given postponement and in no event to exceed
an aggregate of 120 days in any 360-day period in the case of more than one
postponement (each, a Blackout Period), the filing or effectiveness of any
registration statement relating to a Demand Request if the Company determines in
good faith that such filing or the offering of any Registrable Shares would (i)
impede, delay or otherwise interfere with any pending or contemplated
acquisition, disposition, corporate reorganization or other material transaction
involving the Company or its subsidiaries, (ii) adversely affect any pending or
contemplated financing, offering or sale of any class of securities of the
Company for the account of the Company and the Company is advised by the
managing underwriter(s) (with a copy to the Investors) that such financing,
offering or sale would, in its or their opinion, be adversely affected by the
requested registration or (iii) require disclosure of material non-public
information that is not then otherwise required by law and that, if disclosed at
such time, would be harmful to the interests of the Company or its shareholders.

(c)

In the case a registration statement has been filed pursuant to Section 6.1 (a),
if any event described in clause (i) of Section 6. 1(b) has occurred, the
Company may cause such registration statement to be withdrawn and its
effectiveness terminated or may postpone amending or supplementing such
registration statement for a reasonable period of time; provided, that in no
event shall such a registration statement so withdrawn by the Company count as
one of the two Demand Requests to which the Investors are entitled.

(d)

In connection with any underwritten offering to be made pursuant to a
registration statement filed pursuant to Section 6.1 (a), the managing
underwriter therefor shall be selected by the Investors, subject to the
Company’s consent, such consent not to be unreasonably withheld.

(e)

No securities (other than those of the Investor(s) making the Demand Request and
of other Investor(s) registering their Registrable Shares in accordance with
Section 6.1 (a)) may be registered on a registration statement requested
pursuant to a Demand Request without the consent of the Investor(s) making the
Demand Request (such consent not to be withheld, if, in the opinion of the
nationally recognized investment banking firm selected by the Investors to act
as managing underwriter of such offering, the inclusion in the registration
statement of some or all of such other securities sought to be registered would
not adversely affect the price or success of such offering).

6.2

Piggyback Registrations.

If, at any time following second anniversary of this Agreement, the Company
proposes to register any shares of Class A Stock under the Securities Act on its
behalf or on behalf of any of its shareholders, on a form and in a manner that
would permit registration of Registrable Shares (other than in connection with
dividend reinvestment plans, rights offerings or a registration statement on
Form S-4 or S-8 or any similar successor form), the Company shall give
reasonably prompt written notice to the Investors of its intention to do so.
Upon the written election of any Investor (a Piggy-Back Request), given within
ten business days following the receipt by such Investor of any such written
notice (which election shall specify the number of the Registrable

 

 

13

 


--------------------------------------------------------------------------------



Shares intended to be disposed of by such Investor), the Company shall include
in such registration statement (a Piggy-Back Registration), subject to the
provisions of Section 6.3 and Section 6.4, such number of the Registrable Shares
as shall be set forth in such Piggy-Back Request; provided, however, the Company
may, in its sole discretion, cause such registration statement to be withdrawn
and its effectiveness terminated at any time (provided that the Company shall
give reasonably prompt written notice to the Investors of its intention to
withdraw and terminate the effectiveness of such registration statement).

6.3

Allocation of Shares to be Registered

In the event that the Company proposes to register shares of Class A Stock in
connection with an underwritten offering and a nationally recognized investment
banking firm selected by the Company to act as managing underwriter thereof
shall have advised the Company that, in its opinion, the inclusion in the
registration statement of some or all of the Registrable Shares sought to be
registered in a Piggy-Back Request would adversely affect the price or success
of the offering, the Company shall include in such registration statement such
number of Registrable Shares as the Company is advised can be sold in such
offering without such an effect (the Maximum Number) as follows and in the
following order of priority: (a) first, such number of shares of Class A Stock
as the Company intended to be registered by the Company for its own account; and
(b) second, if and to the extent that the number of shares of Class A Stock to
be registered under clause (a) is less than the Maximum Number, such number of
Registrable Shares as the Investors (and to the extent required by registration
rights granted to other shareholders, such shareholders) shall have intended to
register that, when added to the number of shares of Class A Stock to be
registered under clause (a), is less than or equal to the Maximum Number, it
being understood that the number of Registrable Shares included by each Investor
(and other shareholders having registration rights) shall be cut back, if
necessary, in proportion to their relative ownership at the time.

6.4

Registration Procedures

(a)

In connection with the registration statement to be prepared pursuant to this
Article 6, and in accordance with the intended method or methods of distribution
of the Registrable Shares as described in such registration statement, the
Company shall, as soon as reasonably practicable and to the extent reasonably
practicable:

 

(i)

prepare and file (as expeditiously as practicable but in any event within 45
days after receipt of a Demand Request) with the SEC a registration statement on
an appropriate registration form and use reasonable efforts to cause such
registration statement to become and remain effective as promptly as reasonably
practicable; provided that before filing a registration statement or prospectus
or any amendments or supplements thereto, the Company shall furnish to counsel
to the Investors draft copies of all such documents proposed to be filed at
least five days prior to such filing and consider in good faith any comments
thereon of the Investors or their Representatives;

 

(ii)

furnish without charge to each Investor seeking to dispose of Registrable Shares
thereunder (each, a Participating Investor), and the managing underwriter or
underwriters, if any, such number of copies of the registration statement and
each post-effective amendment or supplement thereto and copies of the summary,
preliminary, final, amended or supplemented prospectuses included in such
registration statement as such Participating Investor or such underwriter may
reasonably request;

 

 

14

 


--------------------------------------------------------------------------------



 

(iii)

use reasonable efforts to keep such registration statement effective for the
earlier of (A) 90 days and (B) such time as all of the securities covered by the
registration statement have been disposed (the Effective Period); prepare and
file with the SEC such amendments, post-effective amendments and supplements to
the registration statement and the prospectus as may be necessary to maintain
the effectiveness of the registration for the Effective Period and to cause the
prospectus (and any amendments or supplements thereto) to be filed;

 

(iv)

use reasonable efforts to register or qualify the Registrable Shares covered by
such registration statement under such other securities or “blue sky” laws of
such jurisdictions in the United States or its territories as are reasonably
necessary, keep such registrations or qualifications in effect for so long as
the registration statement remains in effect, and do any and all other acts and
things which may be reasonably necessary to enable each Participating Investor
or any underwriter to consummate the disposition of the Registrable Shares in
such jurisdictions;

 

(v)

use reasonable efforts to cause the Registrable Shares covered by such
registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable each
Participating Investor to consummate the disposition of the Registrable Shares;

 

(vi)

use reasonable best efforts to cause all Registrable Shares covered by such
registration statement to be listed on the New York Stock Exchange or on the
principal securities exchange on which shares of Class A Stock, or any
securities that may be issued in respect thereof in any merger, consolidation or
recapitalization, are then listed;

 

(vii)

promptly notify each Participating Investor and the managing underwriter or
underwriters, if any, after becoming aware thereof, (A) when the registration
statement or any related prospectus or any amendment or supplement thereto has
been filed, and, with respect to the registration statement or any
post-effective amendment, when the same has become effective, (B) of any
comments of the SEC or request by the SEC for amendments or supplements to the
registration statement or the related prospectus or for additional information,
(C) of the issuance by the SEC of any stop order suspending the effectiveness of
the registration statement or the initiation of any proceedings for that
purpose, (D) of the receipt by the Company of any notification with respect to
the suspension of the qualification of the Registrable Shares to be registered
for sale in any jurisdiction or the initiation of any proceeding for such
purpose or (E) within the Effective Period of the happening of any event or the
existence of any fact that makes any statement in the registration statement or
any post-effective amendment thereto, prospectus or any amendment or supplement
thereto, or any document incorporated therein by reference untrue in any
material respect or which requires the making of any changes in the registration
statement or post-effective amendment thereto or any prospectus or amendment or
supplement thereto so that they will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading;

 

(viii)

during the Effective Period, use its reasonable efforts to obtain the withdrawal
of any order enjoining or suspending the use or effectiveness of the
registration statement or any post-effective amendment thereto at the earliest
time practicable;

 

 

15

 


--------------------------------------------------------------------------------



 

(ix)

deliver promptly to each Participating Investor, copies of all correspondence
between the SEC and the Company, its counsel or auditors and all memoranda
relating to discussions with the SEC or its staff with respect to the
registration statement;

 

(x)

in the case of an underwritten offering, use reasonable efforts to enter into
customary agreements, including an underwriting agreement customary in form and
scope for underwritten secondary offerings of the nature contemplated by the
applicable registration statement, including with contemplated opinions of
counsel to the Company, “comfort letters” or similar documents of the
independent certified public accountants of the Company, indemnities and
officer’s certificates as to the accuracy of the Company’s representations and
warranties contained in the underwriting agreement;

 

(xi)

use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC, and make earnings statements satisfying the provisions
of Section 11 (a) of the Securities Act generally available to the Participating
Investors no later than 45 days after the end of any twelve-month period (or 90
days, if such period is a fiscal year) (A) commencing at the end of any fiscal
quarter in which shares of Class A Stock are sold to underwriters in an
underwritten public offering, or (B) if not sold to underwriters in such an
offering, beginning with the first month of the Company’s first fiscal quarter
commencing after the effective date of the registration statement, which
statements shall cover said twelve-month period;

 

(xii)

provide a transfer agent and registrar for all such Registrable Shares covered
by such registration statement not later than the effective date of such
registration statement, subject to any applicable laws or regulations;

 

(xiii)

make reasonably available for inspection by the representatives of the
underwriters participating in any disposition pursuant to such registration
statement relevant financial and other records, pertinent corporate documents
and properties of the Company in connection with customary due diligence
relating to such registration;

 

(xiv)

in connection with any underwritten offering, to the extent reasonably required,
make senior executives of the Company available to the Participating Investors
for meetings with prospective purchasers of the shares of Class A Stock and
prepare and present to potential investors customary “road show” material, in
each case in accordance with the reasonable recommendations of the underwriters
and in all respects in a manner consistent with offerings of securities of a
similar size to such offering of the shares of Class A Stock; and

 

(xv)

cooperate with each Participating Investor and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing such Registrable Shares to be sold under the
registration statement; and, in the case of an underwritten offering, enable
such Registrable Shares to be in such denominations and registered in such names
as the managing underwriter or underwriters, if any, may request in writing at
least two business days prior to any sale of the Registrable Shares to the
underwriters.

(b)

In the event that the Company would be required, pursuant to Section
6.4(a)(vii)(E) above, to notify each Participating Investor or the managing
underwriter or underwriters, if any, of the happening of any event specified
therein, the Company shall, subject to the provisions of

 

 

16

 


--------------------------------------------------------------------------------



Section 6.1(b), as promptly as practicable, prepare and furnish to each
Participating Investor and to each such underwriter a reasonable number of
copies of a prospectus supplemented or amended so that, as thereafter delivered
to purchasers of Registrable Shares that have been registered pursuant to this
Agreement, such prospectus shall not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. Each Participating Investor agrees that, upon
receipt of any notice from the Company pursuant to Section 6.4(a)(viii)(E),. it
shall, and shall use its reasonable efforts to cause any sales or placement
agent or agents for the Registrable Shares and the underwriters, if any, to,
forthwith discontinue disposition of the Registrable Shares until such Person
shall have received copies of such amended or supplemented prospectus and, if so
directed by the Company, to destroy or to deliver to the Company all copies,
other than permanent file copies, then in its possession of the prospectus
(prior to such amendment or supplement) covering such Registrable Shares as soon
as practicable after such Participating Investor’s receipt of such notice.

(c)

Each Participating Investor shall furnish to the Company in writing its intended
method of distribution of the Registrable Shares it proposes to dispose of and
such other information as the Company may from time to time reasonably request
in writing, but only to the extent that such information is required in order
for the Company to comply with its obligations under all applicable securities
and other laws and to ensure that the prospectus relating to such Registrable
Shares conforms to the applicable requirements of the Securities Act. Each
Participating Investor shall notify the Company as promptly as practicable of
any inaccuracy or change in information previously furnished by such
Participating Investor to the Company or of the occurrence of any event, in
either case as a result of which any prospectus relating to the Registrable
Shares contains or would contain an untrue statement of a material fact or omits
to state any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, and promptly furnish to the Company any additional
information required to correct and update any previously furnished information
or required so that such prospectus shall not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

(d)

In the case of any underwritten offering to be made pursuant to a registration
statement filed pursuant to this Article 6, all Registrable Shares to be
included in such registration shall be subject to the applicable underwriting
agreement and no Investor may participate in such registration unless such
Investor agrees to sell such Investor’s Registrable Shares on the basis provided
therein and completes and executes all questionnaires, indemnities, underwriting
agreements and other documents (other than powers of attorney) that must be
executed in connection therewith, and provides such other information to the
Company or the underwriter as may be reasonably requested to register such
Investor’s Registrable Shares.

6.5

Indemnification; Contribution

(a)

The Company shall, and it hereby agrees to, indemnify and hold harmless each
Participating Investor and its officers, directors, employees and controlling
Persons, if any, and each underwriter, its partners, officers, directors,
employees and controlling Persons, if any, in any offering or sale of
Registrable Shares, against any losses, claims, damages or liabilities to which
each such indemnified party may become subject, insofar as such losses, claims,
damages or liabilities, or actions or proceedings in respect thereof, including
any amounts paid in settlement as provided in this Agreement (collectively,
Claims), arise out of or are based upon an untrue

 

 

17

 


--------------------------------------------------------------------------------



statement or alleged untrue statement of a material fact contained in any
registration statement, or any preliminary or final prospectus contained
therein, or any amendment or supplement thereto, or any document incorporated by
reference therein, or arise out of or are based upon any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading, and the Company shall, and it hereby agrees to,
reimburse each Participating Investor or any such underwriter for any legal or
other out-of-pocket expenses reasonably incurred by it in connection with
investigating or defending any such Claims; provided, however, that the Company
shall not be liable to any such Person in any such case to the extent that any
such Claims arise out of or are based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
or preliminary or final prospectus, or amendment or supplement thereto, in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of any Participating Investor or any underwriter
expressly for use therein; and provided, further, that the Company will not be
liable to any Person who participates as an underwriter in the offering or sale
of Registrable Securities or any other Person, if any, who controls such
underwriter with respect to any preliminary or final prospectus contained
therein, or any amendment or supplement thereto, to the extent that any Claim of
such underwriter or controlling Person results from the fact that such
underwriter sold Registrable Securities to a Person to whom there was not sent
or given (to the extent legally required), at or prior to the written
confirmation of such sale, a copy of the final prospectus or of the final
prospectus as then amended or supplemented, whichever is most recent, if the
Company has previously furnished copies thereof to such underwriter.

(b)

Each Participating Investor shall, and hereby agrees to (1) indemnify and hold
harmless each of the Company, each other Participating Investor and their
respective directors, officers, employees and controlling Persons, if any, and
each underwriter, its partners, officers, directors, employees and controlling
Persons, if any, in any offering or sale of Registrable Shares, against any
Claims to which each such indemnified party may become subject, insofar as such
Claims arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in such registration statement, or any
preliminary or final prospectus contained therein, or any amendment or
supplement thereto, or any document incorporated by reference therein, or arise
out of or are based upon any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case only to the extent that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Participating Investor expressly for use
therein, and (2) reimburse the Company for any legal or other out-of-pocket
expenses reasonably incurred by the Company in connection with investigating or
defending any such Claim.

(c)

Promptly after receipt by an indemnified party under Section 6.5(a) or Section
6.5(b) of written notice of the commencement of any action or proceeding for
which indemnification under Section 6.5(a) or Section 6.5(b) may be requested,
such indemnified party shall notify the indemnifying party in writing of the
commencement of such action or proceeding, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party in respect of such action or proceeding hereunder unless
the indemnifying party was materially prejudiced by such failure of the
indemnified party to give such notice, and in no event shall such omission
relieve the indemnifying party from any other 1iability it may have to such
indemnified party. In case any such action or proceeding shall be brought
against any indemnified party and it shall notify an indemnifying party of the
commencement thereof, such indemnifying party shall be entitled to participate
therein and, to the

 

 

18

 


--------------------------------------------------------------------------------



extent that it shall determine, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, such indemnifying party shall not be liable to such indemnified party
for any legal or any other expenses subsequently incurred by such indemnified
party in connection with the defense thereof other than reasonable costs of
investigation. If there exists or is reasonably likely to exist a conflict of
interest that would make it inappropriate under applicable standards of
professional conduct in the reasonable judgment of the indemnified party for the
same counsel to represent both the indemnified party and the indemnifying party
or if the indemnifying party elects not to assume the defense of a claim, it
will not be obligated to pay the fees and expenses of more than one counsel for
each indemnified party with respect to such claim in each jurisdiction for which
the indemnified party reasonably determines counsel is necessary. The
indemnifying party will not be subject to any liability for any settlement made
without its consent, which consent shall not be unreasonably withheld. No
indemnifying party shall, without the prior written consent of the indemnified
party, compromise or consent to entry of any judgment or enter into any
settlement agreement with respect to any action or proceeding in respect of
which indemnification is sought under Section 6.5(a) or Section 6.5(b) (whether
or not the indemnified party is an actual or potential party thereto), unless
such compromise, consent or settlement includes an unconditional release of the
indemnified party from all liability in respect of such claim or litigation and
does not subject the indemnified party to any injunctive relief or other
equitable remedy.

(d)

Each Participating Investor and the Company agree that if, for any reason, the
indemnification provisions contemplated by Sections 6.5(a) or Section 6.5(b) are
unavailable to or are insufficient to hold harmless an indemnified party in
respect of any Claims referred to therein (other than as a result of the
provisos thereto), then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such Claims in such
proportion as is appropriate to reflect the relative fault of and benefits
derived by the indemnifying party, on the one hand, and the indemnified party,
on the other hand, as well as other equitable considerations, or if that
allocation is not permitted under applicable law then in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Participating Investors. The parties agree that it would not be just and
equitable if contribution were determined by pro rata allocation or other method
which does not take into account the equitable considerations referred to in
this paragraph. The amount paid or payable by an indemnified party as a result
of the Claims referred to above shall be deemed to include (subject to the
limitations set forth in Section 6.5(c)) any legal or other fees or expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action, proceeding or claim. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11 (f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

6.6

Registration Expenses

The Company shall bear all registration and filing fees, fees and expenses of
compliance with securities or blue sky laws, fees and expenses in connection
with the review of underwriting arrangements by the NASD Regulation, Inc.,
transfer agent fees, printing costs, fees and expenses relating to “road show”
investor presentations and fees and disbursements of its counsel (and the
reasonable fees and disbursements of one counsel (plus such local or other
counsel as may be reasonably necessary in connection with such offering) to the
Investors), and accountants and other advisors, in each case, in connection with
any registration and listing of any Registrable Shares pursuant to this Article
6, other than underwriting fees, discounts or other selling

 

 

19

 


--------------------------------------------------------------------------------



commissions in connection with the Registrable Shares disposed of by any
Participating Investor, which shall be borne by such Participating Investor.

7.

MISCELLANEOUS

7.1

Notices

All reports, approvals, and notices required or permitted by this Agreement to
be given to a party (each a Notice) shall be given in writing, by personal
delivery, telecopy or overnight courier, to the party concerned at its address
as set forth below (or at such other address as a party may specify by written
notice pursuant to this Section 7.1 to the other):

If to the Company:

Sotheby’s Holdings, Inc.

1334 York Avenue

New York, New York 10021

Facsimile: (212) 606-7574

Attention: Worldwide General Counsel

with copies to:

Allen & Overy LLP

1221 Avenue of the Americas

New York, New York 10020

Facsimile: (212) 610-6399

Attention:

Daniel P. Cunningham

 

Eric S. Shube

 

and

Sampson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Facsimile: (212) 455-2502

Attention:

Robert E. Spatt

 

Peter S. Malloy

 

 

If to any Investor, at the address set forth under such Investor’s name on
Exhibit A, with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Facsimile: (212) 403-2000

Attention:

Adam O. Emmerich

and

 

 

20

 


--------------------------------------------------------------------------------



Honigman, Miller, Schwartz & Cohn

38500 Woodward Avenue

Suite 100

Bloomfield Hills, Michigan 48304

Facsimile: (248) 566-8475

Attention:

Jeffrey H. Miro

All Notices shall be deemed effective, delivered and received (a) if given by
personal delivery, or by overnight courier, when actually delivered and signed
for, or (b) if given by facsimile, when such facsimile is transmitted to the
facsimile number specified above and receipt therefor is confirmed.

7.2

Assignment; Binding Effect; No Third-Party Rights

Except as otherwise provided in this Agreement, neither this Agreement nor the
rights granted under this Agreement may be assigned or transferred by the
Company or any Investor, and any attempted assignment, delegation or transfer in
violation of this provision, shall be void and of no force and effect. Except as
expressly stated in this Agreement, this Agreement is for the sole benefit of
the parties and is not intended to and shall not confer upon any Person other
than the parties any rights or remedies under this Agreement. Except as
otherwise provided in this Agreement, this Agreement shall be binding on the
permitted successors and assigns of the parties, each such permitted successor
and assign being deemed to be a party in substitution of its respective
transferor.

7.3

Entire Agreement

This Agreement contains the entire understanding and agreement among the parties
with respect to the subject matter and supersedes all prior oral and written
understandings and agreements relating thereto.

7.4

Expenses

Except as provided in Section 6.6, all expenses incurred by a party or on its
behalf in connection with this Agreement or related to the preparation,
negotiation, execution and performance of this Agreement, shall be borne by the
party incurring such expenses.

7.5

Waivers; Amendments

Any waiver by any party of a breach of any provision of this Agreement shall not
operate as or be construed to be a waiver of any other breach of such provision
or of any breach of any other provision of this Agreement. The failure of a
party to insist upon strict adherence to any term of this Agreement on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement. Any waiver must be in a writing signed by the waiving party.
This Agreement may only be amended with the written consent of the Company and
the Investors.

7.6

Reformation and Severability

Whenever possible, each provision of this Agreement will be interpreted in such
a manner as to be effective and valid under applicable Law, but if any provision
of this Agreement is held to be

 

21

 


--------------------------------------------------------------------------------



illegal, invalid or unenforceable under present or future Laws effective during
the term, then (i) in lieu of such illegal, invalid or unenforceable provision,
the parties shall endeavor in good faith negotiations to agree on a provision as
similar to such illegal, invalid or unenforceable provision as may be possible
and be legal, valid and enforceable, provided that no party shall be required to
agree to any provision that would materially alter any of its rights or
obligations under this Agreement and (ii) the legality, validity and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired thereby except where the fundamental relationship
among the parties has been materially altered.

7.7

Governing Law

This Agreement (and any claims or disputes arising out of or related to this
Agreement or to the transactions contemplated by this Agreement or to the
inducement of any party to enter into this Agreement, whether for breach of
contract, tortious conduct, or otherwise and whether predicated on common law,
statute or otherwise) shall in all respects be governed by and construed in
accordance with the laws of the State of New York, including all matters of
construction, validity and performance, in each case without reference to any
conflict of law rules that might lead to the application of the laws of any
other jurisdiction.

7.8

Consent to Jurisdiction

Each party irrevocably submits to the exclusive jurisdiction of (a) the Supreme
Court of the State of New York, New York County, and (b) the United States
District Court for the Southern District of New York, for the purposes of any
suit, action or other proceeding arising out of the Transaction. Each party
agrees to commence any such action, suit or proceeding either in the United
States District Court for the Southern District of New York or if such suit,
action or other proceeding may not be brought in such court for jurisdictional
reasons, in the Supreme Court of the State of New York, New York County. Each
party further agrees that service of any process, summons, notice or document by
U.S. registered mail to such party’s respective address provided for in Section
7.1 shall be effective service of process for any action, suit or proceeding in
New York with respect to any matters to which it has submitted to jurisdiction
in this Section 7.8. Each party irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or proceeding arising out
of the Transaction in (i) the Supreme Court of the State of New York, New York
County, or (ii) the United States District Court for the Southern District of
New York, and hereby and thereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

7.9

Waiver of Jury Trial

Each party hereby waives to the fullest extent permitted by applicable Law, any
right it may have to a trial by jury in respect to any litigation directly or
indirectly arising out of, under or in connection with the Transaction. Each
party (a) certifies that no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties have been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this Section 7.9.

 

 

22

 


--------------------------------------------------------------------------------



7.10

Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

7.11

Construction

The headings in this Agreement are solely for convenience of reference and shall
be given no effect in the construction or interpretation of this Agreement. The
parties acknowledge that each of them has had the benefit of legal counsel of
its choice, has been afforded the opportunity to review this Agreement with its
legal counsel and that this Agreement shall be construed as if jointly drafted
by the parties.

7.12

Specific Performance

The parties acknowledge and agree that irreparable damage would occur if any
party fails to comply with its obligations under the terms of this Agreement and
that each party shall be entitled to specific performance in such event, in
addition to such other remedies at law or in equity as may be available.

7.13

Survival of Representations and Warranties

All of the representations and warranties made in this Agreement shall survive
the Closing.

 

 

23

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

 

 

 

 

 

SOTHEBY’S HOLDININGS, INC.

 

 





By: 


[a9img1.jpg]

 

 

 

 

 

Name: William Ruprecht

 

 

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

 

 

 

 

 

THE A. ALFRED TAUBMAN RESTATED REVOCABLE TRUST

 

 





By: 


[img01.jpg]

 

 

 

 

 

Name: A. Alfred Taubman

 

 

 

 

Title: Trustee, under Trust Agreement, dated April 27, 1978, as
amended and restated in its entirety by instrument dated
April 10, 2002  


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

  

 

 

THE JUDITH M. TAUBMAN REVOCABLE TRUST 

 

 





By: 


[img02.jpg]

 

 

 

 

 

Name: Judith M. Taubman

 

 

 

 

Title: Trustee, under Trust Agreement, dated October 10, 1988, as
amended and restated in its entirety by instrument dated
March 16, 1995, as same has been amended


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

 

 

 

 

 

THE A. ALFRED TAUBMAN 2003 GRANTOR RETAINED ANNUITY TRUST

 

 





By: 


[aimg1.jpg]

 

 

 

 

 

Name: Robert S. Taubman

 

 

 

 

Title:   Trustee, under Trust Agreement, dated May 15, 2003

 

 

 





By: 





 

 

 

 

 

Name: Gayle Taubman Kalisman

 

 

 

 

Title:   Trustee, under Trust Agreement, dated May 15, 2003

 

 

 





By: 





 

 

 

 

 

Name: William S. Taubman

 

 

 

 

Title:   Trustee, under Trust Agreement, dated May 15, 2003

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

 

 

 

 

 

THE A. ALFRED TAUBMAN 2003 GRANTOR RETAINED ANNUITY TRUST

 

 





By: 





 

 

 

 

 

Name: Robert S. Taubman

 

 

 

 

Title:   Trustee, under Trust Agreement, dated May 15, 2003

 

 

 





By: 

[aimg2.jpg]

 

 

 

 

 

Name: Gayle Taubman Kalisman

 

 

 

 

Title:   Trustee, under Trust Agreement, dated May 15, 2003

 

 

 





By: 





 

 

 

 

 

Name: William S. Taubman

 

 

 

 

Title:   Trustee, under Trust Agreement, dated May 15, 2003

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above: written.

 

 

 

 

THE A. ALFRED TAUBMAN 2003 GRANTOR RETAINED ANNUITY
TRUST





 

By: 





 

 

 



--------------------------------------------------------------------------------

 

 

 

Name:

Robert S. Taubman

 

 

 

Title:

Trustee, under Trust Agreement, dated May 15, 2003

 





 

By: 





 

 

 



--------------------------------------------------------------------------------

 

 

 

Name:

Gayle Taubman Kalisman

 

 

 

Title:

Trustee, under Trust Agreement, dated May 15, 2003

 





 

By: 

[a12img1.jpg]


 

 

 



--------------------------------------------------------------------------------

 

 

 

Name:

William S. Taubman

 

 

 

Title:

Trustee, under Trust Agreement, dated May 15, 2003

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

 

    THE A. ALFRED TAUBMAN 2004 GRANTOR RETAINED ANNUITY
TRUST





 

By: 


[a12img2.jpg]

 

 

 



--------------------------------------------------------------------------------

 

 

 

Name:

A. Alfred Taubman

 

 

 

Title:

Trustee, under Trust Agreement, dated November 17, 2004


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 



 

 

 

TAUBMAN INVESTMENTS, LLC





 

By: 


[a13img1.jpg]

 

 

 



--------------------------------------------------------------------------------

 

 

 

Name:

A. Alfred Taubman, Trustee, under Trust Agreement, dated
April 27, 1978, as amended and restated in its entirety by instrument dated
April 10, 2002

 

 

 

Title:

Manager


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 



 

 

 

FOR PURPOSES OF THE SECOND SENTENCE OF SECTION 3.5, SECTIONS 3.7, 5.2, 5.3, AND
5.5 AND ARTICLE 7 ONLY





 

By: 


[a13img2.jpg]

 

 

 



--------------------------------------------------------------------------------

 

 

 

Name:

A. Alfred Taubman

 

 

 

Title:

Individual


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

 

 

 

FOR PURPOSES OF THE SECOND SENTENCE OF SECTION 3.5, SECTIONS 3.7, 5.2, 5.3 AND
5.5 AND ARTICLE 7 ONLY:





 

By: 


[a14img1.jpg]

 

 

 



--------------------------------------------------------------------------------

 

 

 

Name:

Robert S. Taubman

 

 

 

Title:

Individual

 


--------------------------------------------------------------------------------



EXHIBIT A

INVESTORS

 

Name and Address

 

Wire Instructions

 

Shares

 

Converted
Shares

 

Purchased
Shares

 

Purchase
Amount

 

The A. Alfred Taubman
Restated Revocable Trust
200 East Long Lake
Suite 300
Bloomfield Hills, Michigan
48304


 

Comerica Bank
One Detroit Center
500 Woodward Avenue
Detroit, Michigan 48226
ABA #072000096
Account Number: 1076-
105855

 

4,477,656

 

2,265,285

 

2,212,371

 

$53,731,872

 

                       

The A. Alfred Taubman
2004 Grantor Retained
Annuity Trust
200 East Long Lake
Suite 300
Bloomfield Hills, Michigan
48304

 

Comerica Bank
One Detroit Center
500 Woodward Avenue
Detroit, Michigan 48226
ABA #072000096
Account Number: 1852-
092947

 

1,521,960

 

769,973

 

751,987

 

$18,263,520

 

                       

The A. Alfred Taubman
2003 Grantor Retained
Annuity Trust
200 East Long Lake
Suite 300
Bloomfield Hills, Michigan
48304

 

Comerica Bank
One Detroit Center
500 Woodward Avenue
Detroit, Michigan 48226
ABA #072000096
Account Number: 1852-
091253

 

3,773,082

 

1,908,834

 

1,864,248

 

$45,276,984

 

                       

Taubman Investments,
LLC
200 East Long Lake
Suite 300
Bloomfield Hills, Michigan
48304

 

Comerica Bank
One Detroit Center
500 Woodward Avenue
Detroit, Michigan 48226
ABA #072000096
Account Number: 1076-
024114

 

3,468,630

 

1,754,809

 

1,713,821

 

$41,623,560

 

                       

The Judith M. Taubman
Revocable Trust
146 Dunbar Road
Palm Beach, Florida
33480



 

Comerica Bank
One Detroit Center
500 Woodward Avenue
Detroit, Michigan 48226
ABA #072000096
Account Number: 0039-
104070

 

792,830

 

401,099

 

391,731

 

$ 9,513,960

 

Total

 

 

 

14,034,158

 

7,100,000

 

6,934,158

 

$168,409,896

 

 


--------------------------------------------------------------------------------